Name: Commission Regulation (EEC) No 3599/90 of 13 December 1990 remedying the prejudice caused by the halting of fishing for common sole by vessels flying the flag of a Member State in 1989
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|31990R3599Commission Regulation (EEC) No 3599/90 of 13 December 1990 remedying the prejudice caused by the halting of fishing for common sole by vessels flying the flag of a Member State in 1989 Official Journal L 350 , 14/12/1990 P. 0050 - 0051COMMISSION REGULATION (EEC) No 3599/90 of 13 December 1990 remedying the prejudice caused by the halting of fishing for common sole by vessels flying the flag of a Member State in 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241/87 of 23 July 1987 establishing certain control measures for fishing activities (1), as amended by Regulation (EEC) No 3483/88 (2), and in particular the third subparagraph of Article 11 (4) thereof, Whereas fishing for common sole in the waters of ICES division VIII a and b in 1989 by vessels flying the flag of a Member State or registered in a Member State was stopped by Commission Regulation (EEC) No 3718/89 (3) ; whereas at the time that fishing for that species was stopped certain Member States had not exhausted their quotas ; whereas the prejudice suffered by these Member States was not wholly made good by a quota exchange or by any other measure; Whereas, in accordance with Commission Regulation (EEC) No 493/87 of 18 February 1987 establishing detailed rules for remedying the prejudice caused on the halting of certain fisheries (4), it is necessary to determine, on the basis of the figures and other information available to the Commission: (a) which Member States suffered prejudice which has not been wholly removed by a quota exchange or by any other action as a result of the halting of these fisheries and the amount of the prejudice; (b) which Member States overfished their quotas and the amount of the overfishing; (c) the deductions to be made from the quotas of the overfishing Member States; (d) the additions to be made to the quotas of the prejudiced Member States; and (e) the date or dates on which the deductions and additions are to take effect; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex sets out: (a) the Member States which suffered prejudice as a result of the halting of the fishing for common sole in the waters of ICES division VIII a and b in 1989 and the amount of the prejudice suffered; (b) the Member States which overfished their quota of common sole in the waters of ICES division VIII a and b in 1989 and the amount of the overfishing; (c) the additions to be made to the quotas of the Member States referred to at (a), the deductions to be made from the quotas of the Member States referred to at (b) and the dates on which these additions and deductions take effect. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 207, 29.7.1987, p. 1. (2) OJ No L 306, 11.11.1988, p. 2. (3) OJ No L 363, 13.12.1989, p. 21. (4) OJ No L 50, 19.2.1987, p. 13. ANNEX >PIC FILE= "T0048084">